Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a semiconductor package, particularly characterized by a mold member surrounding sides of the semiconductor die, and disposed between an inner surface of the metal substrate and the redistribution layer such that no mold member is disposed on an outer surface of the metal substrate; and a drain metal pattern in contact with the drain electrode and disposed on the outer surface of the metal substrate and mold member, as detailed in claim 1.  Claims 2-11 depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a semiconductor package, particularly characterized by, a drain metal pattern in contact with the drain electrode, and disposed on the first mold member, the first metal substrate, and the second metal substrate, as detailed in claim 12.  Claims 14-16 depend from claim 12.
The closest prior art of record, Shimokawa et al. (US PGPub 2006/0186551, hereinafter referred to as “Shimokawa”), teaches in figures 1-4, and corresponding text, a semiconductor package, comprising: a semiconductor die (5, 7) a gate electrode (17) and a source electrode (24) on one surface of the semiconductor die (5), (figures 1-4; (33a) comprising a gate metal pattern (39) in contact with the gate electrode (17) of the semiconductor die (5, 7), a source metal pattern (39) in contact with the source electrode (24) of the semiconductor die, and an insulating layer (23) disposed between the source metal pattern (39) and the gate metal pattern (17) (figures 1-4; [0067-0070]); a metal substrate (53, 55) attached to the other surface of the semiconductor die (5, 7)  (figure 3; [0071]); and a mold member (61) surrounding sides of the semiconductor die (5, 7), and disposed between the metal substrate and the redistribution layer (33a) (figures 1-4; [0067-0071]).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        June 13, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896